Case 3:19-cr-00088-B Document 12 Filed 02/21/19   Page 1 of 5 PageID 30
Case 3:19-cr-00088-B Document 12 Filed 02/21/19   Page 2 of 5 PageID 31
     Case 3:19-cr-00088-B Document 12 Filed 02/21/19              Page 3 of 5 PageID 32




                                      Forfeiture Notice
                                     (18 U.S.C. § 2253)

       Upon conviction of any of the offenses alleged in the indictment and pursuant to

18 U.S.C. § 2253(a), the defendant, Bobby Wayne Pearce, shall forfeit to the United

States of America (a) any visual depiction described in 18 U.S.C. § § 2252A, and 2252,

and any book, magazine, periodical, film, videotape, or other matter which contains any

such visual depiction, which was produced, transported, mailed, shipped, or received in

the respective offense; (b) any property, real or personal, constituting or traceable to

gross profits or other proceeds obtained from the respective offense; and any property,

real or personal, used or intended to be used to commit or to promote the commission of

the respective offense and any property traceable to such property. The above-

referenced property subject to forfeiture from the previously-mentioned defendant

includes, but is not limited to, any interest in the following:

       1. ZTE Cellular Device IMEi number 865356032069775

       2. ZTE Cellular Device IMEi number 865356030646475

       3. LG Cellular Device IMEi number 352972090699087




Indictment-Page 3
Case 3:19-cr-00088-B Document 12 Filed 02/21/19   Page 4 of 5 PageID 33
Case 3:19-cr-00088-B Document 12 Filed 02/21/19   Page 5 of 5 PageID 34
